DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claim 4 has been cancelled. Claims 1-3 and 5-14 are currently pending in this application.
Response to Arguments
Applicant's arguments filed 08/18/2022 have been fully considered but they are not persuasive. 
On page 6 of the Applicant’s Remarks, the Applicant argues that, “As is discussed in more detail below, Matsuura does not teach or suggest that the signal from each optical a multiplexer that that selects between signals from the receiving optical sensor and a monitoring optical sensor to feed to the processing unit.”
However, the Examiner respectfully disagrees with the Applicant’s Remarks. The claim limitation states, “at least one signal processing unit for processing the sensor signal of the at least one receiving optical sensor, wherein each of the at least one signal processing unit receives the sensor signal from an associated one of the at least one receiving optical sensor; wherein each of the at least one signal processing unit comprises a multiplexer at the input for multiplexing between the sensor signal of the associated one of the at least one receiving optical sensor and the monitor signal of at least one monitoring optical sensor.” As can be seen in Fig. 23, the reference signal from the reference light receiving element 104 and the signal from the light receiving element 202-1 enter the measurement section through the MUX 261-1 [See Matsuura, Fig. 23, 0223]. 

    PNG
    media_image1.png
    587
    779
    media_image1.png
    Greyscale

Thus, one reference signal from the one reference light receiving element (104) and one signal from the light receiving element (202-1) enter the measurement section (26) through the same multiplexer (MUX 261-1) [See Matsuura, Fig. 23 and 0223].
On pages 7-8 of the Applicant’s Remarks, the Applicant argues that, “Consequently, of the four multiplexers illustrated, three multiplexers input signals from the light receiver only and the fourth multiplexes the monitor signal with raindrop indicators. Consequently, Matsuura does not teach that each of the sensor signals are multiplexed with the monitor signal in a separate multiplexor as is indicated in claims 1 and 9. … However, again there is not a separate multiplexer for each of the sensor light signals and the reference light signal is not input to each of the separate multiplexers. … However, again there is not a separate multiplexer for each of the sensor light signals and the reference light signal is not input to each of the separate multiplexers. Consequently, again there is no teaching of a separate multiplexer for each of the sensor light signals and the reference light signal is not input to each of the separate multiplexers. Consequently, Matsuura does not teach or suggest "at least one signal processing unit for processing the sensor signal of the at least one receiving optical sensor, wherein each of the at least one signal processing unit receives the sensor signal from an associated one of the at least one receiving optical sensor, wherein each of the at least one signal processing unit comprises a multiplexer at the input for multiplexing between the sensor signal of the associated one of the at least one receiving optical sensor and the monitor signal of at least one monitoring optical sensor," as recited in claim 1, or "processing the sensor signal of the receiving optical sensor or the monitoring signal from the monitoring optical sensor by a signal processing unit, wherein processing the sensor signal includes multiplexing between the sensor signal of the receiving optical sensor and the monitor signal of the monitoring optical sensor, the multiplexing includes selecting between a single sensor signal and a single monitor signal," as is recited in claim 9.”
However, the Examiner respectfully disagrees with the Applicant’s Remarks. The claim language of the independent claim 1 does not state that each of the sensor signals are multiplexed by separate multiplexers. The claim language states a multiplexer at the input for multiplexing between the sensor signal of the associated one of the at least one receiving optical sensor and the monitor signal of at least one monitoring optical sensor. 
The independent claim 1 limitation states, “at least one signal processing unit for processing the sensor signal of the at least one receiving optical sensor, wherein each of the at least one signal processing unit receives the sensor signal from an associated one of the at least one receiving optical sensor; wherein each of the at least one signal processing unit comprises a multiplexer at the input for multiplexing between the sensor signal of the associated one of the at least one receiving optical sensor and the monitor signal of at least one monitoring optical sensor.” Through the broadest interpretation of the claims in light of the specification, the claims would be found obvious when one signal processing unit processed the signal from one receiving optical sensor and the signal from one monitoring optical sensor through one multiplexer. Matsuura discloses the claim limitations through at least Fig. 23 and 0223. 
As can be seen in Fig. 23, the reference signal from the reference light receiving element 104 and the signal from the light receiving element 202-1 enter the measurement section through the MUX 261-1 [See Matsuura, Fig. 23 and 0223]. 

    PNG
    media_image1.png
    587
    779
    media_image1.png
    Greyscale

One of ordinary skill in the art would be able to determine that the system in Fig. 23 could be seen as separate units for the transfer of the signals through the measurement section (26) to the arithmetic section (27). As can be seen below in Fig. 23 (modifications added), the first unit for signal transfer occurs with the reference light receiving element 104, the light receiving element 202-1, the light receiving element 202-7, and the light receiving element 202-10 [See Matsuura, Fig. 23]. The signals are transferred from the elements to the same multiplexer 261-1, followed by the TIA 262-1, PGA 263-1, and ADC 264-1 to the arithmetic section 27 [See Matsuura, Fig. 23]. 


    PNG
    media_image2.png
    587
    779
    media_image2.png
    Greyscale

	Therefore, Matsuura discloses that the one unit receives the one reference signal from the one reference light receiving element (104) and the one signal from the light receiving element (202-1) enter the measurement section (26) through the same multiplexer (MUX 261-1).
	On page 9 of the Applicant’s Remarks, the Applicant argues that, “However, as discussed above, Matsuura does not teach or suggest "at least one signal processing unit for processing the sensor signal of the at least one receiving optical sensor, wherein each of the at least one signal processing unit receives the sensor signal from an associated one of the at least one receiving optical sensor, wherein each of the at least one signal processing unit comprises a multiplexer at the input for multiplexing between the sensor signal of the associated one of the at least one receiving optical sensor and the monitor signal of at least one monitoring optical sensor," as recited in claim 1, or "processing the sensor signal of the receiving optical sensor or the monitoring signal from the monitoring optical sensor by a signal processing unit, wherein processing the sensor signal includes multiplexing between the sensor signal of the receiving optical sensor and the monitor signal of the monitoring optical sensor, the multiplexing includes selecting between a single sensor signal and a single monitor signal," as is recited in claim 9.”
	However, the Examiner respectfully disagrees with the Applicant’s Remarks. See the remarks above regarding the current claim rejections and the current claim rejections below.
On page 10 of the Applicant’s Remarks, the Applicant argues that, “The Examiner has rejected claims 4, 11, and 12 under 35 U.S.C. § 103 as being unpatentable over Matsuura. Claim 4 depends from claim 1 while claims 11 and 12 depend from claim 9. As discussed above, claims 1 and 9 are allowable over Matsuura. Consequently, claim 4 is allowable over Matsuura for at least the same reasons as is claim 1. Further, claims 11 and 12 are allowable over Matsuura for at least the same reasons as is claim 9.” 
However, the Examiner respectfully disagrees with the Applicant’s Remarks. See the remarks above regarding the current claim rejections and the current claim rejections below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of copending Application No. 16/592,037 in view of Matsuura [US 2015/0204980 A1]. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover mutually associated subject matter. Thus, a terminal disclaimer is required. An analysis of the claims can be seen in Table 1 below.
This is a provisional nonstatutory double patenting rejection.
Table 1: U.S. Application No. 16/660,488 vs. Co-pending Application No. 16/592,037 
Instant Application No. 16/660,488 Claims (Difference Emphasis Added)
Co-Pending Application No. 16/592,037 Claims (Difference Emphasis Added)
1. A light detection and ranging system comprising: at least one light source for emitting a light pulse to the surroundings of the light detection and ranging system, at least one a monitoring optical sensor for monitoring the light pulse emitted by the at least one light source, wherein each of the at least one monitoring optical sensor is associated with a corresponding one of the at least one light source and provides a monitor signal related to the light pulse; at least one receiving optical sensor for receiving a light signal from the surroundings of the light detection and ranging system, each of the at least one receiving optical sensor providing a sensor signal related to the light signal; and at least one signal processing unit for processing the sensor signal of the at least one receiving optical sensor, wherein each of the at least one signal processing unit receives the sensor signal from an associated one of the at least one receiving optical sensor, wherein each of the at least one signal processing unit comprises a multiplexer at the input for multiplexing between the sensor signal of the associated one of the at least one receiving optical sensor and the monitor signal of at least one monitoring optical sensor.
1. A light detection and ranging system, particularly for safety relevant applications, comprising: at least one first light source that sends a source light signal to the surroundings of the light detection and ranging system; at least one photo detector that receives a source light signal from the surroundings of the light detection and ranging system; at least one signal processing unit for receiving and processing a detector signal of the at least one photo detector for detecting objects in the surroundings of the light detection and ranging system; and at least one control unit for controlling, particularly synchronizing, the at least one light source, the at least one photo detector and/or the at least one signal processing unit, wherein the light detection and ranging system further comprises a test unit for testing the at least one photo detector and the at least one signal processing unit, wherein the test unit comprises a second light source for sending a test light signal within the light detection and ranging system to the at least one photo detector, wherein the test light signal is generated by a test light signal generating unit, the test light signal generating unit configured to generate specific test light signals with different waveforms and wavelengths designed to test specific functions of the light detection and ranging system.
Claim 9 is the same as claim 1 but in method form.
Claim 8 is the same as claim 1 but in method form.


Some of the differences in the claim limitations in the co-pending application are narrower than the instant application, and thus it would have been obvious to make the claim limitations in the instant application broader by removing the specific language found in the co-pending application.
The co-pending application fails to explicitly disclose at least one a monitoring optical sensor for monitoring the light pulse emitted by the at least one light source, wherein each of the at least one monitoring optical sensor is associated with a corresponding one of the at least one light source and provides a monitor signal related to the light pulse; each of the at least one receiving optical sensor providing a sensor signal related to the light signal; and wherein each of the at least one signal processing unit receives the sensor signal from an associated one of the at least one receiving optical sensor, wherein each of the at least one signal processing unit comprises a multiplexer at the input for multiplexing between the sensor signal of the associated one of the at least one receiving optical sensor and the monitor signal of at least one monitoring optical sensor.
Matsuura discloses at least one a monitoring optical sensor for monitoring the light pulse emitted by the at least one light source, wherein each of the at least one monitoring optical sensor is associated with a corresponding one of the at least one light source and provides a monitor signal related to the light pulse ([0104] For example, the reference light receiving element 104 is constructed with a photodiode, receives the measuring light emitted from the light emitting element 102 with no use of the projection optical system 103, and performs photoelectric conversion of the measuring light into the reference signal of a current value corresponding to a light reception amount of the measuring light. The reference light receiving element 104 supplies the obtained reference signal to the measurement section 26.); each of the at least one receiving optical sensor providing a sensor signal related to the light signal ([0108] The light receiver 24 includes a light reception optical system 201 and light receiving elements 202-1 to 202-12. [0109] Hereinafter, the light receiving elements 202-1 to 202-12 are simply referred to as a light receiving element 202 unless individually distinguished from one another. [0111] A light reception surface of each light receiving element 202 is directly irradiated with the inspection light emitted from the light emitting element 152 with no use of an optical system such as a lens. [0112] The light reception optical system 201 is constructed with a lens and the like, and the light reception optical system 201 is installed such that an optical axis of the light reception optical system 201 is oriented toward a front-back direction of the vehicle. The reflected light of the measuring light reflected by the object in the monitoring area is incident on the light reception optical system 201, and the light reception optical system 201 causes the incident reflected light to be incident on the light receiving element 202.); and wherein each of the at least one signal processing unit receives the sensor signal from an associated one of the at least one receiving optical sensor ([0223] FIG. 23 illustrates a first modification of the combination of the light receiving elements 202 connected to each MUX 261. Specifically, the light receiving elements 202-1, 202-7, and 202-10 and the reference light receiving element 104 are connected to the MUX 261-1.), wherein each of the at least one signal processing unit comprises a multiplexer at the input for multiplexing between the sensor signal of the associated one of the at least one receiving optical sensor and the monitor signal of at least one monitoring optical sensor ([0223] FIG. 23 illustrates a first modification of the combination of the light receiving elements 202 connected to each MUX 261. Specifically, the light receiving elements 202-1, 202-7, and 202-10 and the reference light receiving element 104 are connected to the MUX 261-1.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the different embodiments of Matsuura with the multiplexer receiving both the signals from the light receiving element and the reference light receiving element [Official Notice]. The motivation behind this modification would have been to improve detection accuracy of the system.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura [US 2015/0204980 A1].
In regards to claim 1, Matsuura discloses a light detection and ranging system ([Title] Laser Radar Device, Object Detecting Method) comprising: at least one light source for emitting a light pulse to the surroundings of the light detection and ranging system ([0111] For example, the light emitting element 152 is constructed with an LED (Light Emitting Diode), and emits the inspection light of pulsed LED light under the control of the drive circuit 151. A light reception surface of each light receiving element 202 is directly irradiated with the inspection light emitted from the light emitting element 152 with no use of an optical system such as a lens.), at least one a monitoring optical sensor for monitoring the light pulse emitted by the at least one light source, wherein each of the at least one monitoring optical sensor is associated with a corresponding one of the at least one light source and provides a monitor signal related to the light pulse ([0104] For example, the reference light receiving element 104 is constructed with a photodiode, receives the measuring light emitted from the light emitting element 102 with no use of the projection optical system 103, and performs photoelectric conversion of the measuring light into the reference signal of a current value corresponding to a light reception amount of the measuring light. The reference light receiving element 104 supplies the obtained reference signal to the measurement section 26.); at least one receiving optical sensor for receiving a light signal from the surroundings of the light detection and ranging system, each of the at least one receiving optical sensor providing a sensor signal related to the light signal ([0108] The light receiver 24 includes a light reception optical system 201 and light receiving elements 202-1 to 202-12. [0109] Hereinafter, the light receiving elements 202-1 to 202-12 are simply referred to as a light receiving element 202 unless individually distinguished from one another. [0111] A light reception surface of each light receiving element 202 is directly irradiated with the inspection light emitted from the light emitting element 152 with no use of an optical system such as a lens. [0112] The light reception optical system 201 is constructed with a lens and the like, and the light reception optical system 201 is installed such that an optical axis of the light reception optical system 201 is oriented toward a front-back direction of the vehicle. The reflected light of the measuring light reflected by the object in the monitoring area is incident on the light reception optical system 201, and the light reception optical system 201 causes the incident reflected light to be incident on the light receiving element 202.); and at least one signal processing unit ([Fig. 23] the measurement section 26 contains multiple units that include mux 261, TIA 262, PGA 263, and ADC 264 for receiving the signals) for processing the sensor signal of the at least one receiving optical sensor ([Fig. 23] the light receiving element 202-1 enters the measurement section 261 through the first MUX 261-1), wherein each of the at least one signal processing unit receives the sensor signal from an associated one of the at least one receiving optical sensor ([0223] FIG. 23 illustrates a first modification of the combination of the light receiving elements 202 connected to each MUX 261. Specifically, the light receiving elements 202-1, 202-7, and 202-10 and the reference light receiving element 104 are connected to the MUX 261-1.); wherein each of the at least one signal processing unit comprises a multiplexer at the input for multiplexing between the sensor signal of the associated one of the at least one receiving optical sensor and the monitor signal of at least one monitoring optical sensor ([0223] FIG. 23 illustrates a first modification of the combination of the light receiving elements 202 connected to each MUX 261. Specifically, the light receiving elements 202-1, 202-7, and 202-10 and the reference light receiving element 104 are connected to the MUX 261-1.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the different embodiments of Matsuura with the multiplexer receiving both the signals from the light receiving element and the reference light receiving element [Official Notice]. The motivation behind this modification would have been to improve detection accuracy of the system.

In regards to claim 2, the limitations of claim 1 have been addressed. Matsuura discloses wherein the at least one light source and the associated at least one monitoring optical sensor are integrated in a single unit ([0101] FIG. 2 illustrates a configuration example of the measuring light projector 22 of the laser radar device 11. The measuring light projector 22 includes a drive circuit 101, a light emitting element 102, a projection optical system 103, and a reference light receiving element 104.).

In regards to claim 3, the limitations of claim 1 have been addressed. Matsuura discloses wherein the at least one receiving optical sensor of the light detection and ranging system comprises multiple receiving optical sensors ([0108] The light receiver 24 includes a light reception optical system 201 and light receiving elements 202-1 to 202-12. [0109] Hereinafter, the light receiving elements 202-1 to 202-12 are simply referred to as a light receiving element 202 unless individually distinguished from one another.).

In regards to claim 5, the limitations of claim 1 have been addressed. Matsuura discloses wherein each of the at least one signal processing unit comprises an amplifier, preferably a transimpedance amplifier, coupled to the multiplexer ([0119] FIG. 6 illustrates a configuration example of the measurement section 26 of the laser radar device 11. The measurement section 26 includes a selector 251, a current-voltage converter 252, an amplifier 253, and a sampling section 254. The selector 251 includes multiplexers (MUXs) 261-1 to 261-4. The current-voltage converter 252 includes Transformer Impedance Amplifiers (TIAs) 262-1 to 262-4. The amplifier 253 includes Programmable Gain Amplifiers (PGAs) 263-1 to 263-4. The sampling section 254 includes AID Converters (ADCs) 264-1 to 264-4.).

In regards to claim 6, the limitations of claim 1 have been addressed. Matsuura discloses wherein each of the at least one signal processing unit comprises an analog-to-digital converter for converting an analog signal of the sensor signal from the at least one receiving optical sensor or the monitor signal of the at least one monitoring optical sensor from an analog domain to a digital domain ([0119] FIG. 6 illustrates a configuration example of the measurement section 26 of the laser radar device 11. The measurement section 26 includes a selector 251, a current-voltage converter 252, an amplifier 253, and a sampling section 254. The sampling section 254 includes AID Converters (ADCs) 264-1 to 264-4. [0126] Each ADC 264 performs ND conversion of the signal supplied from the preceding PGA 263. That is, under the control of the controller 21, the ADCs 264-1 to 264-3 measure the light reception value by sampling the analog light reception signal supplied from the preceding PGA 263. The ADCs 264-1 to 264-3 supply the digital light reception signal indicating a sampling result (measurement result) of the light reception value to the arithmetic section 27.).

In regards to claim 7, the limitations of claim 1 have been addressed. Matsuura discloses further comprising a microprocessor coupled to the at least one signal processing unit [Fig. 23] for processing the signal of the at least one receiving optical sensor of the at least one monitoring optical sensor ([0016] For example, the integrator, the detector, and the sensitivity controller are constructed with a microcomputer and an arithmetic device such as various processors. [Fig. 6] controller 21).

In regards to claim 8, the limitations of claim 1 have been addressed. Matsuura discloses further comprising a control unit for controlling the at least one light source, the at least one monitoring optical sensor, the at least one receiving optical sensor and the at least one signal processing unit including the multiplexer ([Fig. 6 and 0090] The laser radar device 11 includes a controller 21, a measuring light projector 22, an inspection light emitter 23, a light receiver 24, a raindrop sensor 25, a measurement section 26, and an arithmetic section 27. [0091] The controller 21 controls each section of the laser radar device 11 based on an instruction or information from a vehicle control device 12.).

Claim 9 lists all the same elements of claim 1, but in method form rather than system form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 9.

Claim 10 lists all the same elements of claim 3, but in method form rather than system form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 10

In regards to claim 11, the limitations of claim 10 have been addressed. Matsuura discloses wherein the sensor signal of each receiving optical sensor is separately processed by a signal processing unit and for each receiving optical sensor the step of multiplexing is executed ([0232] FIG. 31 illustrates a second modification of the combination of the light receiving elements 202 connected to each MUX 261. Specifically, the light receiving elements 202-1, 202-5, and 202-9 are connected to the MUX 261-1, the light receiving elements 202-2, 202-6, and 202-10 are connected to the MUX 261-2, the light receiving elements 202-3, 202-7, and 202-11 are connected to the MUX 261-3, and the light receiving elements 202-4, 202-8, and 202-12 are connected to the MUX 261-4. The raindrop sensor 25 is connected to the MUXs 261-1, 261-2, and 261-3. The reference light receiving element 104 is connected to the MUX 261-4.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the different embodiments of Matsuura to have the four different multiplexer systems in the measurement section [Official Notice]. The motivation behind this modification would have been to improve detection accuracy of the system.

In regards to claim 12, the limitations of claim 11 have been addressed. Matsuura discloses wherein the monitoring signal of the monitoring optical sensor is processed by each of the multiple signal processing units ([Fig. 23 and Fig. 31] the reference signal from reference light receiving element 104 can be processed by different MUX and the raindrop sensor signal is processed by multiple MUXs sequentially).
Matsuura fails to explicitly disclose that each of the MUX process the reference signal sequentially. However, Matsuura discloses that the reference signal is able to be processed by different MUXs in the systems and the raindrop sensor can be processed by the MUXs sequentially. Thus, it is known in the art for a signal from a sensor to be processed by the different MUXs (for different units) sequentially. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Matsuura to have the reference signal processed by the MUXs sequentially [Official Notice]. The motivation behind this modification would have been to improve the supplying of the reference signal to the measurement section specifically the MUXs and TIAs.

In regards to claim 13, the limitations of claim 9 have been addressed. Matsuura discloses wherein the step of processing the sensor signal of the receiving optical sensor or the monitoring signal of the monitoring optical sensor comprises the step of amplifying the signal ([0119] FIG. 6 illustrates a configuration example of the measurement section 26 of the laser radar device 11. The measurement section 26 includes a selector 251, a current-voltage converter 252, an amplifier 253, and a sampling section 254. The selector 251 includes multiplexers (MUXs) 261-1 to 261-4. The current-voltage converter 252 includes Transformer Impedance Amplifiers (TIAs) 262-1 to 262-4. The amplifier 253 includes Programmable Gain Amplifiers (PGAs) 263-1 to 263-4. The sampling section 254 includes AID Converters (ADCs) 264-1 to 264-4.) and/or of converting the signal from a analog domain to a digital domain ([0119] FIG. 6 illustrates a configuration example of the measurement section 26 of the laser radar device 11. The measurement section 26 includes a selector 251, a current-voltage converter 252, an amplifier 253, and a sampling section 254. The sampling section 254 includes AID Converters (ADCs) 264-1 to 264-4. [0126] Each ADC 264 performs ND conversion of the signal supplied from the preceding PGA 263. That is, under the control of the controller 21, the ADCs 264-1 to 264-3 measure the light reception value by sampling the analog light reception signal supplied from the preceding PGA 263. The ADCs 264-1 to 264-3 supply the digital light reception signal indicating a sampling result (measurement result) of the light reception value to the arithmetic section 27.).

Claim 14 lists all the same elements of claim 8, but in method form rather than system form. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 14.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482